Citation Nr: 0203115	
Decision Date: 04/05/02    Archive Date: 04/11/02

DOCKET NO.  01-04 190	)	DATE
	)
	)


THE ISSUE

Whether a September 1996 decision, in which the Board of 
Veterans' Appeals (Board) granted an earlier effective date 
of August 14, 1987 for a grant of service connection for 
post-traumatic stress disorder (PTSD), should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE).


REPRESENTATION

Moving party represented by: Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING

The veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran, the moving party, had active service from 
October 1960 to March 1969.  In a written statement received 
at the Board in April 2001, the moving party submitted a 
motion alleging clear and unmistakable error (CUE) in a 
September 25, 1996 decision of the Board. 


FINDING OF FACT

In a July 16, 2001 decision, the Board denied the moving 
party's CUE motion on the basis that the moving party had not 
clearly and specifically alleged an error in the Board's 
September 25, 1996 decision. 


CONCLUSION OF LAW

The Board violated the law in its July 16, 2001 decision by 
denying, rather than dismissing, the moving party's CUE 
motion.  66 Fed. Reg. 35,902-35,903 (July 10, 2001) (to be 
codified as amended at 38 C.F.R. §§ 20.1404, 20.1409). 


REASONS AND BASES FOR FINDING AND CONCLUSION

On July 16, 2001, the Board entered a decision on the issue 
of whether a September 1996 decision, in which the Board 
granted an earlier effective date of August 14, 1987 for a 
grant of service connection for PTSD, should be revised or 
reversed on the grounds of CUE.  The Board denied the moving 
party's motion on the basis that the moving party had not 
clearly and specifically alleged an error in the Board's 
September 25, 1996 decision. 

A subsequent review of the record reflects that the Board 
violated the law by denying, rather than dismissing, the 
veteran's motion.  The Board bases this finding on the fact 
that, on July 10, 2001, several days before the Board issued 
its decision, new regulations were issued that require the 
Board to dismiss without prejudice to refiling a motion to 
revise a Board decision based on CUE when the motion fails to 
provide specific allegations of error.  See 66 Fed. Reg. 
35,902-35,903 (July 10, 2001) (to be codified as amended at 
38 C.F.R. § 20.1404). 

In light of the foregoing, the Board must vacate the July 16, 
2001 decision and refer the veteran's case to a different 
Board Member for de novo consideration of the motion and 
preparation of another decision.  


ORDER

The Board's July 16, 2001 decision on the above-captioned 
matter is vacated.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

